Filed 5/16/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                     STATE OF NORTH DAKOTA


                                  2019 ND 116


Thomas Jeames Keller,                                      Petitioner and Appellant

      v.

State of North Dakota,                                   Respondent and Appellee


                                  No. 20180391


       Appeal from the District Court of Morton County, South Central Judicial
District, the Honorable Cynthia M. Feland, Judge.

      AFFIRMED.

      Per Curiam.

      Scott O. Diamond, Fargo, ND, for petitioner and appellant; submitted on brief.

      Brian D. Grosinger, Assistant State’s Attorney, Mandan, ND, for respondent
and appellee; submitted on brief.
                                    Keller v. State
                                    No. 20180391


       Per Curiam.
[¶1]   Thomas Jeames Keller appealed from a district court order denying his
application for post-conviction relief. Keller argues the district court erred in denying
his application for post-conviction relief because Keller was prejudiced by ineffective
assistance of counsel when his attorney failed to obtain a pre-sentence investigation
report prior to sentencing. We summarily affirm under N.D.R.App.P. 35.1(a)(7)
because Keller did not show there is a reasonable probability that, but for counsel’s
errors, he would not have pleaded guilty and would have insisted on going to trial. See
Booth v. State, 2017 ND 97, ¶ 13, 893 N.W.2d 186 (a defendant who pleads guilty
knowingly and voluntarily cannot show in what manner actual prejudice resulted from
his trial counsel’s failure to investigate more thoroughly).
[¶2]   Gerald W. VandeWalle, C.J.
       Jerod E. Tufte
       Daniel J. Crothers
       Lisa Fair McEvers
       Jon J. Jensen




                                           1